Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 30, 1975, which affirmed the decision of a referee sustaining an initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits, effective October 7, 1974, because she refused employment without good cause. The board found that claimant, classified as a bookkeeper II, was given a referral on October 7, 1974 by the employment interviewer to a position as a bookkeeper II at $150 per week plus, dependent on experience, from 9:00 a.m. to 5:00 p.m., five days a week. It further found that, in the course of the interview between claimant and a representative of the prospective employer, claimant stated that she was not really interested in working, but had come for the interview because she had been sent by the employment service, whereupon the interview was terminated by the prospective employer. The board determined that claimant refused an offer of employment for which she was fitted by training and experience. We have held that a claimant who makes statements to a prospective employer in order to discourage that employer from hiring him, in effect, refused the job. (Matter of Zimmermann [Catherwood], 30 AD2d 454.) Since the board’s determination is supported by substantial evidence, it must be affirmed. We have examined all of the other issues raised by claimant and find them unpersuasive. Decision affirmed, without costs. Sweeney, J. P., Kane, Main, Larkin and Reynolds, JJ., concur.